This is an action brought by a British creditor, under the treaty of peace, for a debt contracted in this State before the war, which debt was effectually confiscated by a sovereign power having a right to make the confiscation. A treaty has not the omnipotence attributed to it, that of taking a debt from the State which lawfully belongs to it, or that of recharging a debtor who has actually paid into the treasury under the existing laws, and has procured a discharge agreeably to them before the treaty. And I would not now suffer such suitors to recover, but for the consideration that they may recover by suiting in the Federal court. As to the interest, I am very clear it ought not to be allowed but from the time the debt was demanded after the treaty. These creditors did not return till long after the war; most of them kept the bonds in their possession beyond sea, so that the debtor could not pay.